                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                        DIVISION

 CAROLYN SMITH, ET AL,                              §
                                                    §
                          Plaintiffs                §
                                                    §
 v.                                                 §          CIVIL NO. 19-CV-1054-RP
                                                    §
 THE CITY OF BASTROP, ET AL,                        §
                                                    §
                          Defendants                §

                                              ORDER

      Before the Court are Defendants’ Motion for a Protective Order (Dkt. No. 11), Defendants’

Supplemental Motion for a Protective Order (Dkt. No. 29), and the parties’ associated response

and reply briefs. The District Court referred the motions to the undersigned Magistrate Judge for

disposition pursuant to 28 U.S.C. § 636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c) of Appendix

C of the Local Rules of the United States District Court for the Western District of Texas.

                                       I.     BACKGROUND

      This discovery dispute arises from a suit challenging the validity of a City of Bastrop ordinance

relating to the assessment and management of the City’s Public Improvement District Project.

Plaintiffs’ counsel, Raymond White, made a request under the Texas Public Information Act

(“TPIA”) on November 18, 2019, seeking various documents related to the ordinance and project.

On December 18, 2019, Defendants initiated the state statutory process for relief from TPIA

requests with the Office of the Attorney General. Dkt. No. 11-4. Then, on December 30, 2019,

Defendants filed a Motion for Protective Order asking the Court to order White to withdraw the

TPIA request. Dkt. No. 11. On March 3, 2020, the Court ordered Defendants to file the Attorney

General’s decision promptly on its issuance. Dkt. No. 28.
   Defendants filed the Attorney General’s decision on March 12, 2020. Dkt. No. 29-1. The

decision requires the City to release public meeting agendas and minutes, along with copies of

certain requested city ordinances, completed reports, settlement agreements, and information in a

contract. Dkt. No. 29-1 at 3. The Attorney General ruled that the City can withhold other

information qualifying as attorney work product, as well as information not subject to Government

Code § 552.103(a). Id. at 4-5. Otherwise, the Attorney General ruled that the City is required to

release the remaining information. Id. at 6.

   Despite the Attorney General’s ruling, Defendants reasserted their request for a protective

order in a Supplemental Motion for Protective Order. Dkt. No. 29. Plaintiffs oppose Defendants’

motions, contending that the Attorney General is the proper authority to rule on this issue and any

decision by this Court would supersede the state agency’s ruling, violating principles of comity.

See Dkt. No. 14; Dkt. No. 30.

                                  II.     LEGAL STANDARD

   The scope of discovery is broad, permitting discovery of “any nonprivileged matter that is

relevant to any party’s claim or defense.” Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258,

262 (5th Cir. 2011) (quoting FED. R. CIV. P. 26(b)(1)). A discovery request is relevant when the

request seeks admissible evidence or is reasonably calculated to lead to the discovery of admissible

evidence. Id. The burden is on the party seeking a protective order to show the necessity of its

issuance, “which contemplates a particular and specific demonstration of fact as distinguished

from stereotyped and conclusory statements.” In re Terra Int’l, 134 F.3d 302, 306 (5th Cir. 1998)

(quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)).

                                        III.   ANALYSIS

   Under the TPIA, when a governmental entity objects to a TPIA request, it must ask the

Attorney General to decide whether it may withhold the information. TEX. GOV’T CODE § 552.301.

                                                 2
Defendants availed themselves of this administrative process and the Attorney General rendered a

ruling directing in detail which documents Defendants must release and which they may be

withhold pursuant to the statute. Dkt. No. 29-1. If Defendants disagree with the Attorney General’s

decision, the proper method to challenge the ruling is by bringing a suit against the Attorney

General in a Travis County district court. TEX. GOV’T CODE § 552.324.

   Defendants ask the Court to order White to withdraw the TPIA request, arguing that the Court

has the power to control discovery in this litigation. Dkt. No. 29. This argument is unsupported by

the statute and governing case law. A TPIA request is not a discovery request. See TEX. GOV’T

CODE § 552.005; see also Piatt v. City of Austin, 2008 WL 11334173, at *4 (W.D. Tex. Sept. 29,

2008) (“By its own terms, the Texas Public Information Act has no effect on civil discovery.”).

The TPIA is a state statutory scheme governing the disclosure of public information. The Texas

Legislature has expressly charged the Attorney General with maintaining “uniformity in the

application, operation, and interpretation” of the TPIA, and the Attorney General is experienced

in interpreting and applying the statute’s disclosure exceptions. TEX. GOV’T CODE § 552.011. The

Court declines to interfere with the Attorney General’s decision. Accordingly, the Court hereby

DENIES Defendants’ request for a protective order.

                                     IV.    CONCLUSION

   Based on the foregoing, IT IS ORDERED that Defendants’ Motion for Protective Order

(Dkt. No. 11) and Supplemental Motion for Protective Order (Dkt. No. 29) are DENIED.

   IT IS FURTHER ORDERED that the Clerk remove this case from the Magistrate Court’s

docket and RETURN it to the docket of the Honorable Robert Pitman.

   SIGNED on April 14, 2020.


                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE
                                                3
